         Case 3:18-cv-01933-KM Document 57 Filed 02/08/21 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

 T.D. MELCHIORRE, INC.,

                      Plaintiff                    CIVIL ACTION NO. 3:18-CV-1933

        v.                                                (MEHALCHICK, M.J.)

 VICTORY FOODSERVICE
 DISTRIBUTORS CORP.,

                      Defendant


                                    MEMORANDUM

      Plaintiff T.D. Melchiorre, Inc. initiated the present action by filing a complaint in the

Court of Common Pleas of Luzerne County, Pennsylvania, on September 5, 2018. Defendant

Victory removed the action to this Court on October 5, 2018, on the basis of diversity of

citizenship. (Doc. 1). Victory filed its Answer to the Complaint on October 12, 2018, which

included a counterclaim against Plaintiff T.D. Melchiorre, Inc. (Doc. 4). On October 22,

2018, Victory filed a Third-Party Complaint against Tipton Blue, LLC (“Tipton Blue”),

George Febbraio (“Febbraio”), and Thomas Melchiorre (“Melchiorre”). Tipton Blue and

Febbraio subsequently signed Waivers of Service of Summons. (Doc. 15; Doc. 16). Tipton

Blue and Febbraio did not respond to the Third-Party Complaint, however, and the Court

entered an Order of Default as to Tipton Blue and Febbraio on February 25, 2019. (Doc. 21).

      On July 29, 2020, a mediation was held and Plaintiff, Victory, and Melchiorre resolved

their claims. (See Doc. 55). On September 10, 2020, Victory filed a Motion for Entry of

Default Judgment against Febbraio and Tipton Blue. (Doc. 54). This motion has been briefed

by Victory, yet Febbraio and Tipton Blue have not responded. (Doc. 56).
         Case 3:18-cv-01933-KM Document 57 Filed 02/08/21 Page 2 of 11




 I.    DISCUSSION

       The entry of default judgment is governed by Rule 55 of the Federal Rules of Civil

Procedure. Under subsection (a) of that rule, the Clerk of Court is instructed to enter a default

against a defendant who “has failed to plead or otherwise defend, and that failure is shown

by affidavit or otherwise.” Fed. R. Civ. P. 55(a). “Entry of a default is a prerequisite to entry

of a default judgment under Rule 55(b).” Sys. Indus., Inc. v. Han, 105 F.R.D. 72, 74 (E.D. Pa.

1985) (emphasis in original); see also Enigwe v. Gainey, Civil. Action No. 10-684, 2012 WL

213510, at *2 (E.D. Pa. Jan. 23, 2012) (“[A] default judgment under Rule 55(b) must be

preceded by entry of a default under Rule 55(a).”) (emphasis in original). Here, the Clerk of

Court entered an entry of default as to Febbraio and Tipton Blue on February 25, 2019,

satisfying the prerequisite pursuant to Rule 55(a). (Doc. 21).

       Once the entry of a default under Rule 55(a) is entered, the party seeking default

judgment is still not entitled to such. Malibu Media, LLC v. Everson, 2021 WL 84180, at *1

(M.D. Pa. Jan. 11, 2021). Rather, “a court is required to exercise sound judicial discretion in

deciding whether to enter default judgment.” Kibbie v. BP/Citibank, 2010 WL 2573845, at *2

(M.D. Pa. 2010). In making this determination, courts use three factors: “(1) prejudice to the

plaintiff if default is denied, (2) whether the defendant appears to have a litigable defense, and

(3) whether defendant’s delay is due to culpable conduct.” Chamberlain v. Giampapa, 210 F.3d

154, 164 (3d Cir. 2000). “[W]hen a defendant has failed to appear or respond in any fashion

to the complaint, this analysis is necessarily one-sided; entry of default judgment is typically

appropriate in such circumstances at least until the defendant comes forward with a motion

to set aside the default judgment under Rule 55(c).” Deutsche Bank Nat. Trust Co. v. Strunz,

2013 WL 122644, at *1 (M.D. Pa. 2013).




                                              -2-
         Case 3:18-cv-01933-KM Document 57 Filed 02/08/21 Page 3 of 11




       The factors in this case weigh in favor of default judgment. If the motion were not

granted, Victory would be prevented from recovering any damages for its claim because

Febbraio’s and Tipton Blue’s lack of response freezes the action. This constitutes prejudice to

the plaintiff. See Chamberlain, 210 F.3d at 164. Febbraio and Tipton Blue have not responded

to the allegations so have failed to assert a defense. Thus, at this point they do not appear to

have a litigable defense. See Chamberlain, 210 F.3d at 164. Finally, Febbraio and Tipton Blue

have submitted no reasons for their failure to respond to Victory’s Third-Party Complaint.

They returned a signed waiver of service on November 26, 2018, evincing notice of the

lawsuit. (Doc. 15; Doc. 16). Because they have provided no explanation for their failure to

respond, they are deemed culpable. See Malibu Media, LLC, 2021 WL 84180, at *1. All three

factors prescribed in Chamberlain weight in favor of default judgment.

       Before entering default judgment, the Court “must consider whether the ‘unchallenged

facts constitute a legitimate cause of action.’ Although the defaulting party does not concede

conclusions of law, ‘the factual allegations of the complaint, except those relating to the

amount of damages, will be taken as true.’” Malibu Media, LLC, 2021 WL 84180, at *2

(quoting Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990) and Broadcast Music, Inc.

v. Spring Mount Area Bavarian Resort, Ltd., 555 F. Supp. 2d 537, 541 (E.D. Pa. 2008)). In its

Motion for Default Judgment, Victory asserts that it has set forth viable claims that Febbraio

and Tipton Blue committed Pennsylvania torts of conversion and fraud, and that they were

unjustly enriched to Victory’s detriment. (Doc. 54). The Court must determine whether the

Complaint’s allegations, taken as true, state such claims.




                                              -3-
           Case 3:18-cv-01933-KM Document 57 Filed 02/08/21 Page 4 of 11




       A. THE COMPLAINT’S ALLEGATIONS

       The facts alleged in the Third-Party Complaint against Febbraio and Tipton Blue,

which are accepted as true for the purposes of determining whether Victory has stated a claim,

are as follows.1

       Victory had employed Febbraio as a salesperson in order to find goods directly from

manufacturers or from manufacturers’ agents offering the best pricing. (Doc. 9, ¶ 10).

Unbeknownst to Victory, Febbraio conspired with Thomas Melchiorre to unlawfully markup

products being purchased by Victory. (Doc. 9, ¶ 12). To complete their scheme, Febbraio

created Tipton Blue as a shell corporation for the purpose of purchasing products that he

would then resell to Victory through T.D. Melchiorre, Inc. (“TDM”) for an inflated amount.

(Doc. 9, ¶ 13).

       Febbraio would send the original manufacturer invoices to Thomas Melchiorre for the

purchases made by Tipton Blue using Victory’s purchase order numbers. (Doc. 9, ¶ 14).

Melchiorre would then fabricate invoices to hide the original cost of the products as they were

sold from the original distributor to Febbraio’s shell company (Tipton Blue) to TDM and then

to Victory. (Doc. 9, ¶ 15). Febbraio would place purchase orders directly from Direct Link

USA (“Direct Link”), a distributor 2 with a direct connection with Victory, using Tipton Blue

as purchaser but using Victory’s purchase order number. 3 (Doc. 9, ¶ 16). Link would then

invoice Febbraio’s company (Tipton Blue) directly for Febbraio’s purchase orders. (Doc. 9, ¶



       1
          Since Third Party Defendant Thomas Melchiorre is no longer a party to this action,
all facts relevant only to him are omitted.
        2
          In its Third-Party Complaint, Victory states that Direct Link was a “manufacturer,”
however the Affidavit of Anargyros Lathourakis, Financial Manager of Victory, shows that
Direct Link was a distributor. (Doc. 54-1, ¶ 4).
        3
          TDM was never an agent for Direct Link and TDM did not order products for Direct
Link. (Doc. 9, ¶ 17). TDM would order products for Fuling Global (“Fuling”). (Doc. 9, ¶ 17).


                                             -4-
           Case 3:18-cv-01933-KM Document 57 Filed 02/08/21 Page 5 of 11




18). Febbraio would provide Melchiorre and TDM with the information and costs from

Direct Link’s invoice. (Doc. 9, ¶ 19). 4 Febbraio would forward these invoices to Melchiorre

and TDM. (Doc. 9, ¶ 20).

       Melchiorre would then create falsified fabricated invoices for the same materials under

TDM’s letterhead with a new price in excess of 20% of the amount of what Febbraio’s

company had been invoiced from Direct Link for the purchases made by Tipton Blue using

Victory’s purchase order number. (Doc. 9, ¶ 21). Melchiorre would then submit the newly

fabricated invoice under TDM’s letterhead to Victory in an attempt to make it appear that the

goods were purchased by TDM. (Doc. 9, ¶ 22). Melchiorre would send the fabricated invoices

to Victory by way of Febbraio using TDM letterhead. (Doc. 9, ¶ 26). Febbraio would

knowingly sign the fabricated invoices as having been received from Melchiorre despite the

fact that they were received from Direct Link via Tipton Blue. (Doc. 9, ¶ 27). The fake invoices

signed by Febbraio would then be sent to Victory for processing and payment. (Doc. 9, ¶ 28).

Victory’s accounts payable department, recognizing that the invoices were authorized by

Febbraio, issued payment to TDM for the inflated false invoices. (Doc. 9, ¶ 29). Melchiorre

and Febbraio would distribute the profits received from the inflated price paid by Victory

among each other. (Doc. 9, ¶ 23).

       Victory’s account payable was unaware that the invoices were fabricated or inflated.

(Doc. 9, ¶ 30). Febbraio performed absolutely no function to justify payment or the increased

cost of goods to Victory. (Doc. 9, ¶ 31). Melchiorre and TDM performed absolutely no




       4
         Again, the Third-Party Complaint states that this information would come from “the
original manufacturer’s invoice,” however Lathourakis states that Tipton Blue corresponded
with Direct Link, not the original manufacturer. (Doc. 54-1, ¶ 5).


                                              -5-
         Case 3:18-cv-01933-KM Document 57 Filed 02/08/21 Page 6 of 11




function to justify payment or deliver the goods related to the Direct Link items and this

scheme was prepared by Defendants exclusively to defraud Victory. (Doc. 9, ¶ 32).

       B. THE CONVERSION CLAIM

       In Count I, Victory alleges conversion as to Febbraio and Tipton Blue. (Doc. 9, ¶ 35-

39). Victory claims that by obtaining proceeds of Victory’s payments, Febbraio and Tipton

Blue unlawfully exercised dominion and control over Victory’s property. (Doc. 9, ¶ 36).

       Conversion is defined as “the deprivation of another’s right of property in, or use or

possession of, a chattel, without the owner’s consent and without lawful justification.”

Leonard A. Feinberg, Inc. v. Cent. Asia Capital Corp., Ltd., 974 F.Supp. 822, 844-45 (E.D. Pa.

1997) (citation omitted). Under Pennsylvania law, a plaintiff must establish (1) the

deprivation of another’s right of property in, or use or possession of, a chattel, or other

interference therewith, (2) without the owner’s consent, and (3) without lawful justification.

Vavro v. Albers, 2006 WL 2547350, at *13-14 (W.D. Pa. 2006) (citing McKeeman v. Corestates

Bank, N.A., 751 A.2d 655, 659 n.3 (Pa. Super. 2000)). Money can be the subject of a tort of

conversion in Pennsylvania. Vavro, 2006 WL 2547350, at *14. A plaintiff has a cause of action

for conversion when he “had actual or constructive possession of a chattel or an immediate

right to possession of a chattel at the time of the alleged conversion. Chrysler Credit Corp. v.

Smith, 643 A.2d 1098, 1100 (Pa. Super. 1994).

       In Broederdorf v. Bacheler, 129 F. Supp. 3d 182 (E.D. Pa. 2015), the court addressed a

case similar to the one at bar in that the chattel at issue was money which had allegedly

wrongfully changed hands. The plaintiff in Broederdorf was the personal representative of the

estate of a woman who had been the founder and sole owner of a medical escort service which

supplied nurses to accompany travelers who had fallen ill or suffered injury while traveling




                                              -6-
           Case 3:18-cv-01933-KM Document 57 Filed 02/08/21 Page 7 of 11




abroad. Broederdorf, 129 F. Supp. 3d at 189. The defendant, an employee of the company, had

signed an agreement giving him the right of first refusal to purchase the company upon the

death of the owner and provided for him to purchase a life insurance policy on the owner as

a means of paying for the company’s purchase. Broederdorf, 129 F. Supp. 3d at 189-90. Upon

the owner’s death, however, the defendant was paid one million dollars in proceeds from the

life insurance policy, as he had made himself the primary beneficiary under the policy, but

declined to purchase the company. Broederdorf, 129 F. Supp. 3d at 190. He refused to turn

those proceeds over to the estate and, according to the complaint, “had [the company’s

owner] known that [defendant] would decline to purchase [the company] and attempt to keep

the proceeds for his own use, she never would have permitted him to acquire an insurance

policy on her life.” Broederdorf, 129 F. Supp. 3d at 191. In analyzing the conversion claim, the

court determined that the plaintiff pleaded that the owner’s estate had a right to the insurance

proceeds from the policy pursuant to agreements signed by the owner and employee-

defendant, that the defendant denied the owner’s estate this right when he made himself the

primary beneficiary of the life insurance policy, and that the estate had actual or constructive

possession of the right to the proceeds when it was the primary beneficiary under the life

insurance policy on the owner. Broederdorf, 129 F. Supp. 3d at 198. Thus, the plaintiff had

pleaded sufficient facts to state a plausible claim of conversion. Broederdorf, 129 F. Supp. 3d

at 198.

          In the instant case, Victory claims that Febbraio and Tipton Blue “unlawfully

exercised dominion and control over Victory’s property,” giving rise to conversion. (Doc. 9,

¶ 36). Victory alleges that it had a right to the excess invoice amount because Febbraio did

nothing to justify payment of the increased costs of goods to Victory. (Doc. 9, ¶ 31). Febbraio



                                              -7-
           Case 3:18-cv-01933-KM Document 57 Filed 02/08/21 Page 8 of 11




and Tipton Blue deprived Victory of this money when they submitted invoices to Melchiorre

for Melchiorre to falsify with inflated prices and pass on to Victory. (Doc. 9, ¶¶ 13, 20-22).

Before making its payments pursuant to these falsified invoices, Victory had actual possession

of the money. (Doc. 9, ¶¶ 29-30). In Broederdorf, the plaintiff claimed that he was entitled to

money through a life insurance policy which the defendant unilaterally changed, causing the

money to be distributed to the defendant. Broederdorf, 129 F. Supp. 3d at 198. Here, Victory

claims that Febbraio and Tipton Blue falsified invoices causing Victory’s money – the amount

paid as a result of the invoices’ inflation – to be wrongly distributed to Febbraio and Tipton

Blue. (Doc. 9). In both cases, the money was not physically taken by the defendants, rather it

flowed from the plaintiffs to the defendants via deceitful means. Just as the scheme in

Broederdorf gave rise to a conversion claim, so does Febbraio’s and Tipton Blue’s. See

Broederdorf, 129 F. Supp. 3d at 198. Victory pleads that there was no justification for the

inflated price and that Victory was unaware that the invoices were fabricated or inflated. (Doc.

9, ¶¶ 30-31). Thus, the remaining two elements identified in Vavro are also satisfied. See Vavro,

2006 WL 2547350, at *13-14. 5 Victory has pleaded sufficient facts to plausibly state a claim

for relief under the tort of conversion.

       C. THE FRAUD CLAIM

       In Count II, Victory claims that it was defrauded by Febbraio and Tipton Blue. (Doc.

9, ¶¶ 40-48). Victory states that Melchiorre drafted fictitious invoices and submitted them to




       5
        The fact that Victory signed the money over to Febbraio and Tipton Blue does not
preclude the conversion claim. Under Pennsylvania law, taking a person’s property with
consent to use the property for one purpose but with the intent to use it for another purpose
may be a conversion. Knuth v. Erie-Crawford Dairy Co-op. Ass’n, 463 F.2d 470, 478 (3d Cir.
1972). Therefore, a fortiori, taking a person’s property with consent but under false pretenses
may also be a conversion.


                                              -8-
            Case 3:18-cv-01933-KM Document 57 Filed 02/08/21 Page 9 of 11




Febbraio who then, knowing they were fictitious, submitted them to Victory for payment.

(Doc. 9, ¶¶ 41-42). Febbraio and Tipton Blue intended Victory to rely on the information in

the invoices signed by Febbraio and Victory did rely on the information to its detriment. (Doc.

9, ¶ 43). Since Febbraio was an employee of Victory, Victory was justified in relying on the

information contained in the invoices which were approved for payment by Febbraio. (Doc.

9, ¶ 44).

       Under Pennsylvania law, “[t]he essence of fraud is a misrepresentation fraudulently

uttered with the intent to induce the action undertaken in reliance upon it, to the damage of

its victim.” Presbyterian Med. Ctr. v. Budd, 832 A.2d 1066, 1072 (Pa. Super. 2003). The elements

of fraud are: “(1) A representation; (2) which is material to the transaction at hand; (3) made

falsely, with knowledge of its falsity or recklessness as to whether it is true or false; (4) with

the intent of misleading another into relying on it; (5) justifiable reliance on the

misrepresentation; and, (6) the resulting injury was proximately caused by the reliance.” Bortz

v. Noon, 729 A.2d 555, 560 (Pa. 1999).

       Victory’s Third-Party Complaint makes out a plausible claim of fraud against Febbraio

and Tilton Blue. (Doc. 9). Victory alleges that Febbraio and Tilton Blue made representations

in the form of the invoices and that these invoices were material to the transaction at hand in

that they catalyzed the payments from Victory to Febbraio and Tilton Blue. (Doc. 9, ¶¶ 19-

28). Victory alleges that the content contained in the invoices was false and that Febbraio and

Tilton Blue knew it was false. (Doc. 9, ¶¶ 19-21, 27-28). Victory states that Febbraio and Tilton

Blue intended for Victory to rely on the invoices and on his signature, which signified

authorization. (Doc. 9, ¶¶ 28-29). Victory justifiably relied on the invoices, since they were

authorized by Febbraio. (Doc. 9, ¶¶ 29, 44). Finally, this fraudulent scheme and Victory’s



                                              -9-
             Case 3:18-cv-01933-KM Document 57 Filed 02/08/21 Page 10 of 11




reliance on Febbraio’s representations proximately caused pecuniary damages. (Doc. 9, ¶ 46).

Victory has satisfied all six elements of a claim of fraud. See Bortz v. Noon, 729 A.2d at 560; see

also Piezo Crystal Co., a Div of PPA Industies, Inc. v. Uddeholm Corp., 870 F.Supp. 589, 594-96

(M.D. Pa. 1994) (upholding claim of fraud based on invoices containing false information). 6

         D. DAMAGES

         As Victory has stated legitimate causes of action, the next step is to determine the

amount of damages to which Victory is entitled. Normally, damages must be established at

an evidentiary hearing. However, if the amount of damages “can by computation be made

certain,” then a hearing is unnecessary. Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir.

1990).

         Victory asks for $422,548.46 from Febbraio and Tipton Blue, stating that this was the

loss it suffered as a result of their conduct. (Doc. 56, at 9). They arrive at this number by first

using the invoice and payment histories to calculate the total purchases Victory made from

TDM since the beginning of the fraudulent scheme: $3,521,237.20. (Doc. 56, at 9). Victory’s

Financial Manager certifies that this number is correct. (Doc. 54-1, ¶ 3) (citing Doc. 54-2).

According to Victory, the average markup that Febbraio and Tipton Blue took prior to

fraudulently invoicing Victory was 12%. (Doc. 56, at 9). Again, Victory’s Financial Manager

certifies that this was the average markup taken by Tipton Blue prior to invoicing Victory.




        Since Victory’s unjust enrichment claim arises from the same alleged conduct as the
         6

fraud and conversion claims, as a matter of law Victory states a valid claim of unjust
enrichment. See SodexoMAGIC, LLC v. Drexel University, 333 F. Supp. 3d 426, 473 (E.D. Pa.
2018) (“Where the unjust enrichment claim rests on the same improper conduct as the
underlying tort claim, the unjust enrichment claim will rise or fall with the underlying
claim.”).


                                              - 10 -
           Case 3:18-cv-01933-KM Document 57 Filed 02/08/21 Page 11 of 11




(Doc. 54-1, ¶ 2). 7 The total amount of inflation is calculated by taking twelve per cent of

$3,521,237.20, resulting in $422.548.46. (Doc. 54-1, ¶ 7). This wrongful inflation is what

Victory asks for in damages. (Doc. 56, at 9-10). The Court agrees that this figure accurately

represents the damages suffered by Victory as a result of Febbraio’s and Tipton Blue’s

misconduct.

II.    CONCLUSION

       Victory’s Motion for Default Judgment is GRANTED. The Court awards Victory

$422,548.46 in compensatory damages.

       An appropriate Order follows.




Dated: February 8, 2021                                  s/ Karoline Mehalchick
                                                         KAROLINE MEHALCHICK
                                                         United States Magistrate Judge




       7
         The Financial Manager states that the average price adjustment for the invoices on
record was only 11.72%, however it is the Court’s understanding from the limited dates on
these invoices that they were only a sample. (Doc. 54-1, ¶ 5) (citing Doc. 54-3).


                                           - 11 -
